— Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Petitioner concedes that Family Court, in placing respondent with the Division for Youth and in directing that the Division place respondent at Baker Hall, erred in doing so pursuant to Family Court Act § 353.3 (3) (c). We therefore modify Family Court’s order to provide that respondent is placed pursuant to Family Court Act § 353.3 (4).
We have reviewed respondent’s remaining contention and find it to be without merit. (Appeal from Order of Monroe County Family Court, Bonadio, J. — Juvenile Delinquency.) Present — Boomer, J. P., Pine, Lawton, Boehm and Davis, JJ.